DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 13-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the plain meaning of the term "computer-readable medium" is construed to encompass a signal per se. Although the specification describes “the machine-readable medium may include a storage device” (see [0057]), the specification does not provide any definition or disclaiming statements that restricts the plain meaning of the term to non-transitory embodiments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 9-10, 12-15, 18-19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US-10521618-B1 (hereinafter “Zhang ‘618”) in view of McLean, US-20150288526-A1 (hereinafter “McLean ‘526”).
Per claim 1 (independent):
Zhang ‘618 discloses: An apparatus comprising: 
stepping logic circuitry to generate a stepping identifier in response to a first signal (FIG. 3, [Col. 7], ll. 1-31, The entropy bit generator (stepping logic circuitry) samples an analog noise source 310 via an analog-to-digital converter 312 (ADC 312). The analog noise source may generate an analog signal (a first signal) from any suitable source, such as pink noise, temperature, audio signals, and the like; Note that the entropy bit generator 222 outputs the stream of entropy bits 322 as a stepping identifier.); 
unique identifier logic circuitry to generate a unique identifier in response to a second signal (FIG. 3, [Col. 7], ll. 32-54, The salting modulator 306 (unique identifier logic circuitry) is connected to the output (a second signal) of the DRBG 304 and includes a modulation block 330 to modulate the entropy symbols 332 with the chip ID 212 … modulates the chip ID bits with the entropy symbols 332 … generated that have high entropy and are uniquely associated to the chip ID … construct a message block (a unique identifier corresponding to the modulation block 330) that includes all the symbols … transmit the message block to the hashing module 308.); 
secret generation logic circuitry to generate a key based at least in part on the stepping identifier and the unique identifier (FIG. 3, [Col. 7], ll. 55-64, the SHA module 336 (secret generation logic circuitry) can generate a randomized device-unique key 338 (e.g., 256-bit) (a key) that is suitable for use as a device-level root key; Note that the randomized device-unique key is to be generated by depending on both the stream of entropy bits 322 (the stepping identifier) and the modulation block 330 (the unique identifier) in the device key generation flow of FIG. 3.).
Zhang ‘618 does not disclose but McLean ‘526 discloses: wherein the unique identifier is to be stored in persistent memory (FIG. 2, [0021], The supplier 220 forwards a formal request to the OEM 240, specifying a chip serial number (step 222). This is a unique serial number (the unique identifier) stored in the OTP memory 254 (persistent memory); FIG. 3, a serial number (SER #; the unique identifier) is located on the OTP memory 254 of the system-on-a-chip (SoC) device 210.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang ‘618 with the storing of a unique serial number on an OTP memory in a SoC device as taught by McLean ‘526 because it would re­enable a disabled debug capability in an SoC device in an effective and secure manner [0004-0005]. Additionally, McLean ‘526 is analogous to the claimed invention because it teaches a method for re-enabling a disabled debug capability in an integrated circuit such as a system-on-a-chip (SoC) device [0012].

Per claim 2 (dependent on 1):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Zhang ‘618 discloses: The apparatus of claim 1, wherein the unique identifier logic circuitry is to generate the unique identifier as a random number (FIG. 3, [Col. 7], ll. 17-39, The DRBG 304 includes a seed input 324 (a random seed) … A DRBG logic and control block of the DRBG 304 (deterministic random bit generator) generates a stream of entropy symbols 332 (a random number); [Col. 7], ll. 32-54, The salting modulator 306 (unique identifier logic circuitry) … includes a modulation block 330 to modulate the entropy symbols 332 (including the random number) with the chip ID 212 … modulates the chip ID bits with the entropy symbols 332 … generated that have high entropy and are uniquely associated to the chip ID … construct a message block (the unique identifier corresponding to the modulation block 330).).

Per claim 3 (dependent on 1):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Zhang ‘618 discloses: The apparatus of claim 1, wherein the first signal is to be activated in response to a power on and/or a clock signal (FIG. 3, [Col. 7], ll. 1-31, The entropy bit generator samples an analog noise source 310 via an analog-to-digital converter 312 (ADC 312). The analog noise source may generate an analog signal (the first signal) from any suitable source, such as pink noise, temperature, audio signals, and the like; Note that a power signal such as audio signals would be required to operate the analog noise source 310.).

Per claim 6 (dependent on 1):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Zhang ‘618 discloses: The apparatus of claim 1, wherein the secret generation logic circuitry is to generate the key based at least in part on a Key Derivation Function (KDF) operation to be performed on the stepping identifier and the unique identifier (FIG. 3, [Col. 7], ll. 55-64, the SHA module 336 (the secret generation logic circuitry; a Key Derivation Function operation) can generate a randomized device-unique key 338 (e.g., 256-bit) (the key) that is suitable for use as a device-level root key; Note that the randomized device-unique key is to be generated by depending on both the stream of entropy bits 322 (the stepping identifier) and the modulation block 330 (the unique identifier) applied to the SHA module 336 in the device key generation flow of FIG. 3.).

Per claim 7 (dependent on 1):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Zhang ‘618 discloses: The apparatus of claim 1, wherein the secret generation logic circuitry is to generate a plurality of keys based at least in part on the stepping identifier, the unique identifier, and a plurality of nonces (FIG. 3, [Col. 7], ll. 17-39, The DRBG 304 includes a seed input 324 (a nonce) … A DRBG logic and control block of the DRBG 304 (deterministic random bit generator) generates a stream of entropy symbols 332 (a random number based on the seed 324); [Col. 7], ll. 32-54, The salting modulator 306 … includes a modulation block 330 to modulate the entropy symbols 332 (including the random number) with the chip ID 212 … modulates the chip ID bits with the entropy symbols 332 … generated that have high entropy and are uniquely associated to the chip ID … construct a message block (the unique identifier corresponding to the modulation block 330); [Col. 7], ll. 55-64, the SHA module 336 (the secret generation logic circuitry) can generate a randomized device-unique key 338 (e.g., 256-bit) (a key) that is suitable for use as a device-level root key; Note that the randomized device-unique keys (the plurality of keys) are to be generated by depending on both the stream of entropy bits 322 (the stepping identifier) and the modulation block 330 (the unique identifier) as in FIG. 3, where the seed input 324 used for generating the modulation block 330 can have different random values (a plurality of nonces) as the entropy stream 322 is varying based on different noise values obtained by the analog noise source 310.).

Per claim 9 (dependent on 1):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Zhang ‘618 does not disclose but McLean ‘526 discloses: The apparatus of claim 1, wherein the persistent memory comprises one or more of: a one-time programmable memory, an electronic fuse, and an in-field programmable fuse (FIG. 2, [0021], The supplier 220 forwards a formal request to the OEM 240, specifying a chip serial number (step 222). This is a unique serial number stored in the OTP memory 254 (the persistent memory; a one-time programmable memory).).

Per claim 10 (dependent on 1):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Zhang ‘618 discloses: The apparatus of claim 1, wherein the unique identifier is a per-device unique identifier (FIG. 3, [Col. 7], ll. 32-54, The salting modulator 306 … includes a modulation block 330 to modulate the entropy symbols 332 with the chip ID 212 (a per-device unique ID) … modulates the chip ID bits with the entropy symbols 332 … construct a message block (the unique identifier corresponding to the modulation block 330) that includes all the symbols.).

Per claim 12 (dependent on 1):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Zhang ‘618 discloses: The apparatus of claim 1, wherein the secret generation logic circuitry is to be generated in a secret environment (FIG. 2-3, [Col. 7], ll. 55-64, the SHA module 336 (the secret generation logic circuitry) can generate a randomized device-unique key 338 (e.g., 256-bit) that is suitable for use as a device-level root key; Note that the SHAR module 336 belongs to the cryptography engine 228 (in FIG. 3), which is also one of the modules in the security module 134 (in a secret environment) of FIG. 2.).

Per claim 13 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 14 (dependent on 13):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 15 (dependent on 13):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 18 (dependent on 13):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Per claim 19 (dependent on 13):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Per claim 21 (dependent on 13):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 9 and the claim(s) is/are rejected for the reasons detailed with respect to claim 9.

Per claim 22 (dependent on 13):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 10 and the claim(s) is/are rejected for the reasons detailed with respect to claim 10.

Per claim 23 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 24 (dependent on 23):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 23 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 25 (dependent on 23):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 23 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Claim(s) 4-5 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘618 in view of McLean ‘526 as applied to claims 1 and 13 above, and further in view of Lee et al., US- 20110066837-A1 (hereinafter “Lee ‘837”).
Per claim 4 (dependent on 1):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Zhang ‘618 in view of McLean ‘526 does not disclose but Lee ‘837 discloses: The apparatus of claim 1, wherein the first signal is to be asserted in response to activation of a pin (FIG. 1F, [0061], external pin connections to a MMC single-chip flash device. MMC single-chip flash device 740 connects to the host through MMC bus 718, which has power (V cc), ground, a clock that is input to MMC single-chip flash device 740, and a parallel data bus; [0155], Mode logic could sense the state of a pin only at power-on (activation of a pin) rather than sense the state of a dedicated pin. A certain combination or sequence of states of pins (the first signal) could be used to initiate a mode change, or an internal register such as a configuration register could set the mode.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang ‘618 in view of McLean ‘526 with the generation of a sequence of states of pins sensed only at power-on on a single-chip flash device for initiating a mode change in a booting process as taught by Lee ‘837 because it would efficiently enable an initial boot loader program to toggle between a RAM base mode and a ROM base mode, i.e. the dual memory booting and also reduce cost due to the use of fewer pins needed on the flash-memory chip FIG. 7, [0106][0012]. Additionally, Lee ‘837 is analogous to the claimed invention because it teaches a layout of external pin connections to a MMC single-chip flash device [FIG. 1F].

Per claim 5 (dependent on 1):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Zhang ‘618 discloses: The apparatus of claim 1, wherein a system on chip comprises the persistent memory, wherein the first signal is to be asserted in response to activation of a pin of the system on chip ([0011], Flash memory has gained wide acceptance for its non-volatile storage (NVM; the persistent memory), which is ideal for portable devices that may lose power; FIG. 1F, [0061], external pin connections to a MMC single-chip flash device. MMC single-chip flash device 740 (a system on chip; a flash memory, i.e. the persistent memory) connects to the host through MMC bus 718, which has power (V cc), ground, a clock that is input to MMC single-chip flash device 740, and a parallel data bus; [0155], Mode logic could sense the state of a pin only at power-on (activation of a pin) rather than sense the state of a dedicated pin. A certain combination or sequence of states of pins (the first signal) could be used to initiate a mode change, or an internal register such as a configuration register could set the mode.).

Per claim 16 (dependent on 13):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Per claim 17 (dependent on 13):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘618 in view of McLean ‘526 as applied to claims 1 and 13 above, and further in view of Lu et al., US-20190097818-A1 (hereinafter “Lu ‘818”).
Per claim 8 (dependent on 1):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Zhang ‘618 in view of McLean ‘526 does not disclose but Lu ‘818 discloses: The apparatus of claim 1, wherein storage of the stepping identifier in non-volatile memory is disallowed (FIG. 5, [0047], derivation of a key from a physical unclonable function (PUF) of a programmable device … In frame 122, during start-up of the RAM (volatile memory), a unique fingerprint (the stepping identifier) of the cells of the RAM is established; FIG. 7A, [0056], The main difference between the SRAM PUF­based enrollment 180 (volatile memory) and the eFuse PUP-based enrollment 190 (non-volatile memory) is that SRAM PUFs may use the help data 164 (e.g., activation code) to ensure that the same key is generated in both the enrollment and activation phases, while eFuse PUFs may merely rely on a one-time programming of eFuses on the IC 10.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang ‘618 in view of McLean ‘526 with the generation of a unique fingerprint based on a SRAM-based PUF for extracting a key as taught by Lu ‘818 because it would efficiently protect a key to be generated by not storing a unique fingerprint of a memory in a non-volatile memory such as eFuse-based PUF, but instead generating the fingerprint during the start-up of the RAM (volatile memory), which can prevent an attacker from scanning memories. Additionally, Lu ‘818 is analogous to the claimed invention because it teaches a method of derivation of a key from a physical unclonable function (PUF) of a programmable device [0047].

Per claim 20 (dependent on 13):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘618 in view of McLean ‘526 as applied to claim1 above, and further in view of Gross et al., US-20160246967-A1 (hereinafter “Gross ‘967”).
Per claim 11 (dependent on 1):
Zhang ‘618 in view of McLean ‘526 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Zhang ‘618 in view of McLean ‘526 does not disclose but Gross ‘967 discloses: The apparatus of claim 1, wherein, after the unique identifier is stored in the persistent memory, any subsequent requests to generate a new unique identifier is rejected (FIG. 4, [0062], The unique device ID (encrypted or otherwise; the unique identifier) is preferably stored in a secure non-volatile boot memory (such as a one-time programmable (OTP; the persistent memory)) so that it can only be written once and never modified.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang ‘618 in view of McLean ‘526 with the storing of an unique device ID in the OTP as taught by Gross ‘967 because it would avoid potential data breaches associated with data reading, when a storage device is tethered to the device including the OTP, by identifying the match of the unique device ID stored in the OTP [0062]. Additionally, Gross ‘967 is analogous to the claimed invention because it teaches an ephemeral system including an ephemeral communications device and associated ephemeral memory system for securing user data [ABSTRACT].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499